DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 1/9/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 12/9/2020 has been considered by the examiner.

Drawings
2.	The drawings that were filed on 1/9/2020 have been considered by the examiner.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
It appears 202 is labeled on the same part twice. (Figure 2)
800 is not in the specification.  It appears that 800 is described in Paragraph [0037] (Figure 8)
916 is not described in the specification.  It appears this was described as 316 in Figure 3, but was not described in Figure 9. (Figure 9)
1000 is not in the specification.  It appears that 1000 is described in Paragraph [0039] (Figure 10)
1260 is not described in the specification.  It appears that "Network(s)" 1260 is the same as 1160 from Figure 11.  It appears it may be mislabeled.  (Figure 12)
1300 is not in the specification.  It appears that 1300 is described in paragraph [0076].  Figure 13)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 6-7, 11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 2 recites the limitation "the highest mounted capacitive sensor" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is rejected for similar reasoning.
Claim 6 recites the limitation "second AV water depth” and “second Av water depth level" in Lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is rejected for similar reasoning.
7.	Claim 7 recites the limitation “a threshold value” in Line 3.  It is unclear if this a different threshold value identified in Claim 1 (Line 4).  Claim 18 is rejected for similar reasoning.  The claims are interpreted as “a threshold value” in Claims 7 and 18 are the same value as in Claims 1 and 12.
8.	Claim 20 recites the limitation "the AV controller" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
9.	Any claim not specifically mentioned has been included based on its dependency.  Appropriate action is required.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 7, 10-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1).
14.	Regarding Claim 1, Clarke teaches a method comprising: receiving, by one or more processors, a first capacitive signal from a first capacitive sensor… (Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”):
Determining that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receiving a second capacitive signal from a second capacitive sensor corresponding to a water level (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Sending, to an AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body)...");
Receiving, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
Performing the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a sensor in a wheel well of an autonomous vehicle (AV).
However, in the same field of endeavor, Webb teaches a sensor in a wheel well of an autonomous vehicle (AV) (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous.).
	Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detecting water at the wheel, which as a result, can increase vehicle/passenger safety.
15.	Regarding Claim 7, Clarke and Webb remain as applied above in Claim 1, and further Clarke teaches performing the mitigating action based on the vehicle control instruction further comprises Clarke [0014] "The system is configured to implement one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water."): 
Determining that the first capacitive signal exceeds a threshold value (Clarke: [0070, previously cited] and [0078, previously cited]);
Determining that the first capacitive signal corresponds to an environmental substance (Clarke: [0020, previously cited] and [0078, previously cited] Note that a skilled practitioner would recognize that water is an environmental substance);
Transmitting a message to the AV controller indicating that the first capacitive sensor is covered in the environmental substance (Clarke: [0011] and [0079] "It will be understood that in the context of a land-based vehicle driving through water, the term "water" is intended to encompass all liquid or fluidic media that a land-based vehicle may drive through and is not limited in its interpretation to pure H.sub.2O. For example, as used herein water may mean, but not limited to: a muddy river bed; sea-water; a ford; and dirty water in off-road terrain."  Also, "The system for detecting a possibility that the vehicle 10 may be about to enter into sufficiently deep water is optionally configured to issue a command signal [message] to a powertrain controller [AV controller].").
16.	Regarding Claim 10, Clarke and Webb remain as applied above in Claim 1, and further Clarke teaches performing the mitigating action based on the vehicle control instruction comprises: performing, by way of the AV controller, a body height adjusting operation (Clarke: [0031] and [0032] (iii) preparing an actuator of a ride height adjustment [body height adjusting] mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action];).
17.	Regarding Claim 11, Clarke and Webb remain as applied above in Claim 11, and further, teaches performing the body height adjusting operation comprises: determining a threshold water depth Clarke: [108], [0141], and [0150] "Because the water depth is measured to be at the control threshold depth [current threshold water depth] and/or because the water level has risen from D1 to D2 indicating that the vehicle 110 is still moving into still deeper water, the system 180 determines that there is a possibility that the vehicle 110 will enter into deeper water. The system 180 is configured to take at least one appropriate pre-emptive action upon or shortly after making this positive determination in order to protect the vehicle 110 and/or to prepare the vehicle 110 for wading..."  Also, "In FIG. 3c, the vehicle 110 is illustrated wherein the vehicle 110 ride-height has been raised from normal ride height RH0 [current ride height] to increased ride height RH1 [second body height] as shown."  Also, "Indeed, due to the increase in the ride-height (RH1) [ride height adjusting] of the vehicle 110, the water level relative to the vehicle 110 may not reach a maximum wading depth [second threshold water depth] of the vehicle 110.");
Actuating a body lift actuator that modifies a body height clearance of the body of the AV to the second body height (Clarke: [0031] and [0032] "(iii) preparing an actuator of a ride height adjustment [body height adjusting] mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action];"  Note a skilled practitioner would recognize that in Figure 3B, the body height clearance is modified [second body height].).
18.	Regarding Claim 12, Clarke teaches a memory and a processor in communication with the AV controller and a first capacitive sensor, the processor configured to: receive a first capacitive signal from a first capacitive sensor … (Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”).
Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receive a second capacitive signal from a second capacitive sensor corresponding to a water level (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Send, to the AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body)...");
Receive, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
Perform the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a system comprising: an autonomous vehicle (AV) controller; and a sensor in a wheel well of an autonomous vehicle (AV).
However, in the same field of endeavor, Webb teaches a system comprising: an autonomous vehicle (AV) controller; and a sensor in a wheel well of an autonomous vehicle (AV) (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 [AV controller] together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous.);
Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detecting water at the wheel, which as a result, can increase vehicle/passenger safety.
19.	Regarding Claim 18, Clarke and Webb remains as applied above in Claim 12, and further, Clarke teaches the processor is further configured to: determine that the first capacitive signal exceeds a threshold value (Clarke: [0070, previously cited] and [0078, previously cited]);
Determine that the first capacitive signal corresponds to an environmental substance (Clarke: [0020, previously cited] and [0078, previously cited] Note that a skilled practitioner would recognize that water is an environmental substance);
Transmit a message to the AV controller indicating that the first capacitive sensor is covered in the environmental substance (Clarke: [0011] and [0079] "It will be understood that in the context of a land-based vehicle driving through water, the term "water" is intended to encompass all liquid or fluidic media that a land-based vehicle may drive through and is not limited in its interpretation to pure H.sub.2O. For example, as used herein water may mean, but not limited to: a muddy river bed; sea-water; a ford; and dirty water in off-road terrain."  Also, "The system for detecting a possibility that the vehicle 10 may be about to enter into sufficiently deep water is optionally configured to issue a command signal [message] to a powertrain controller [AV controller].").
20.	Regarding Claim 20, Clarke teaches a non-transitory computer-readable storage medium in a vehicle control module, the computer- readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: receive a first capacitive signal from a first capacitive sensor… (Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”)
Determine that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receive a second capacitive signal from a second capacitive sensor corresponding to a water level (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Send, to the AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body)...");
Receive, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
Perform the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a sensor in a wheel well of an autonomous vehicle (AV).
However, in the same field of endeavor, Webb teaches a sensor in a wheel well of an autonomous vehicle (AV) (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 [AV controller] together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous.).
Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detecting water at the wheel, which as a result, can increase vehicle/passenger safety.
21.	Claims 2, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), and in further view of Dremel (DE 102017107607 A1).
Regarding Claim 2, Clarke and Webb remain as applied above in Claim 1.
	Clarke and Webb fails to teach determining that a highest level capacitive signal is received from the highest mounted capacitive sensor, corresponding to a highest water level;
Sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal.
However, in the same field of endeavor, Dremel teaches determining that a highest level capacitive signal is received from the highest mounted capacitive sensor, corresponding to a highest water level (Dremel: [0021] and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, “At the high water level [highest water level] HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW.");
Sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal (Dremel: [0025] and [0026] "High water level [second water depth information] denotes a water level that is higher than the minimum water level [operable water depth] in relation to the vertical axis of the vehicle and therefore more critical for the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device [controller] is provided and set up to output the warning signal differently depending on whether the minimum water level or the high water level is recognized").
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at different heights because combining multiple references provides the benefit of increased vehicle/passenger safety.
23.	Regarding Claim 9, Clarke and Webb remain as applied above in Claim 1.
	Clarke and Webb fails to teach performing the mitigating action based on the vehicle control instruction comprises: sending a help request message that requests emergency assistance.
However, in the same field of endeavor, Dremel teaches performing the mitigating action based on the vehicle control instruction comprises: sending a help request message that requests emergency assistance (Dremel: [0026] "If the high water level is detected, the main unit can be switched off immediately, an emergency call [help request] can be sent, doors unlocked, a window or roof opened or the like, or a protective measure such as lifting the chassis [mitigating actions].").
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine a potentially dangerous situation because combining multiple references provides the benefit of using more mitigating actions to increase vehicle/passenger safety.
24.	Regarding Claim 13, Clarke and Webb remains as applied above in Claim 12.
Clarke and Webb fails to teach the processor is further configured to: determine that a highest level capacitive signal is received from the highest mounted capacitive sensor, corresponding to a highest water level;
Send, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal.
Dremel teaches the processor is further configured to (Dremel: [0008] “According to the invention, a capacitive sensor arrangement for a vehicle is provided which has at least one first sensor electrode and one control and evaluation device [processor] assigned to the first sensor electrode.”): 
determine that a highest level capacitive signal is received from the highest mounted capacitive sensor, corresponding to a highest water level (Dremel: [0021] and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, “At the high water level [highest water level] HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW.");
Send, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal (Dremel: [0025] and [0026] "High water level [second water depth information] denotes a water level that is higher than the minimum water level [operable water depth] in relation to the vertical axis of the vehicle and therefore more critical for the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device [controller] is provided and set up to output the warning signal differently depending on whether the minimum water level or the high water level is recognized").
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at .
25.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), and in further view of Silver (US 20200192403 A1).
26.	Regarding Claim 3, Clarke and Webb remains as applied above in Claim 1, and further Webb teaches performing the mitigating action comprises: …location with an operable water depth, wherein the operable water depth is less than a threshold water depth (Webb: [0030] and [0032] "In addition, if the vehicle travels to a position where it is no longer safe to proceed further, the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on [less than] the calculated water depth [threshold water depth] and terrain detected around the vehicle 1."  Also, "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke and Webb fails to teach moving the AV to a location.
However, in the same field of endeavor, Silver teaches moving the AV to a location (Silver: [0062] "By way of example, computing devices 302 may navigate [moving] the vehicle [AV] to a destination location completely autonomously using data from the map information and navigation system 320.").
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather 
27.	Regarding Claim 4, Clarke, Webb, and Silver remains as applied above in Claim 3, and further, Clarke teaches performing the mitigating action further comprises: responsive to receiving the second capacitive signal from the second capacitive sensor (Clarke: [0070, previously cited] and [0071, previously cited]).
	Clarke and Webb fails to teach sending a message to an AV fleet control system associated with an AV fleet.
However, in the same field of endeavor, Silver teaches sending a message to an AV fleet control system associated with an AV fleet (Silver: [0099] "The information may be communicated [sent, received] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message, mitigating action] to vehicles in the area.").
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
28.	Regarding Claim 5, Clarke, Webb, and Silver remains as applied above in Claim 4, and further, Webb teaches performing the mitigating action comprises: receiving…a response message indicating a route recommendation for moving the AV to the location with the operable water depth (Webb: [0032] "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action, route recommendation] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke and Webb fails to teach receiving, from the AV fleet control system.
	However, in the same field of endeavor, Silver teaches receiving, from the AV fleet control system (Silver: [0099, previously applied]).
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
29.	Regarding Claim 6, Clarke, Webb, and Silver remains as applied above in Claim 4, and further, Silver teaches the response message is based on second AV water level information, and provides information indicating at least one of: a location of a second AV and a water depth level at the location of the second AV;  second AV water depth information comprising the second AV water depth level, wherein a second AV measures the second AV water depth at the location with the water depth associated with a highest mounted capacitive sensor capacitive signal of the second AV (Silver: [0098] "The indication of water spray, e.g., as detected by the Lidar, radar, camera and/or acoustical sensor(s) may help the planner module of another vehicle to determine whether that vehicle should drive through or around the puddle. Such information [puddle/water depth] may also be shared with other nearby vehicles and/or communicated to a remote assistance system, as discussed below. How the water spay affects obtained sensor data may also be incorporated into the route planning and other system operations."  Note a skilled practitioner would recognize that if the information is communicated and shared with other vehicles, multiple AV can determine the same water depth information as previously cited in Clarke.  Also, note that, if the information is used to plan a route, location would also be shared with the other nearby vehicles.).
30.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in further view of Silver (US 20200192403 A1), and in further view of Kowalk (US 20160229460 A1).
31.	Regarding Claim 8, Clarke and Webb remains applied as above in Claim 1.
	Clarke and Webb fails to teach the performing the mitigating action based on the vehicle control instruction comprises: sending a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor;
Updating a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation.
However, in the same field of endeavor, Silver teaches updating a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation (Silver: [0048] "The data 210 may be retrieved, stored or modified [update] by one or more processors 204 in accordance with the instructions 208. In one example, some or all of the memory 206 may be an event data recorder [maintenance log] or other secure data storage system configured to store vehicle diagnostics and/or detected sensor data, which may be on board the vehicle or remote, depending on the implementation."  Note that a skilled practitioner would recognize if data is stored, it can be used in the future.).
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
Clarke, Webb, and Silver fail to teach the performing the mitigating action based on the vehicle control instruction comprises: sending a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor.
However, in the same field of endeavor, Kowalk teaches the performing the mitigating action based on the vehicle control instruction comprises: sending a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor (Kowalk: [0038], [0039], and [0042] "The controller can be further configured to transmit instructions [sensor clean instructions] directing activation of a removal element 40 that is located in the detection/removal zone 20 of the snow sensor 30 from which the data were received."  Also, "In some instances, and with reference to FIG. 4, the system 10 [sensor cleaning system] can include one or more cleaning elements 60, configured to remove residual debris 61 [mitigating action], such as dirt or other material not efficiently removed by the removal element 40, from one or more detection/removal zones 20."  Also, "In such implementations having a chemical element, the chemical element can be a dispenser [dispense] of pressurized or high velocity fluid, such as a cleaning solution. In some such instances, a cleaning element 60 can be regarded as a type of removal element 40."  Note that as previously cited, Clarke teaches the capacitive sensor that can sense environmental substances such as water.);
Clarke, Webb, Silver, and Kowalk are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Silver, and Kowalk to clean a sensor that can get dirty from the road conditions because combining multiple references provides the benefit of determining accurate water levels for the current vehicle and other vehicles.
32.	Regarding Claim 19, Clarke and Webb remains applied as above in Claim 12.
	Clarke and Webb fails to teach the processor is further configured to: send a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor;
Update a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation.
However, in the same field of endeavor, Silver teaches updating a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation (Silver: [0048] "The data 210 may be retrieved, stored or modified [update] by one or more processors 204 in accordance with the instructions 208. In one example, some or all of the memory 206 may be an event data recorder [maintenance log] or other secure data storage system configured to store vehicle diagnostics and/or detected sensor data, which may be on board the vehicle or remote, depending on the implementation.").
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
Clarke, Webb, and Silver fail to teach the processor is further configured to: send a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor.
However, in the same field of endeavor, Kowalk teaches the processor is further configured to: send a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor (Kowalk: [0038], [0039], and [0042] "The controller can be further configured to transmit instructions [sensor clean instructions] directing activation of a removal element 40 that is located in the detection/removal zone 20 of the snow sensor 30 from which the data were received."  Also, "In some instances, and with reference to FIG. 4, the system 10 [sensor cleaning system] can include one or more cleaning elements 60, configured to remove residual debris 61 [mitigating action], such as dirt or other material not efficiently removed by the removal element 40, from one or more detection/removal zones 20."  Also, "In such implementations having a chemical element, the chemical element can be a dispenser [dispense] of pressurized or high velocity fluid, such as a cleaning solution. In some such instances, a cleaning element 60 can be regarded as a type of removal element 40.").
Clarke, Webb, Silver, and Kowalk are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Silver, and Kowalk to clean a sensor that can get dirty from the road conditions because combining multiple references provides the benefit of determining accurate water levels for the current vehicle and other vehicles.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in further view of Dremel (DE 10201707607 A1), and in further view of Silver (US 20200192403 A1).
34.	Regarding Claim 14, Clarke, Webb, and Dremel remains as applied above in Claim 13, and further, Webb teaches ... a location with an operable water depth, wherein the operable water depth is less than a threshold water depth (Webb: [0030] and [0032] "In addition, if the vehicle travels to a position where it is no longer safe to proceed further, the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on [less than] the calculated water depth [threshold water depth] and terrain detected around the vehicle 1."  Also, "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke, Webb, and Dremel fails to teach the AV controller is further configured to: move the AV to a location.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: move the AV to a location (Silver: [0062] "By way of example, computing devices 302 may navigate [moving] the vehicle [AV] to a destination location completely autonomously using data from the map information and navigation system 320.").
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine 
35.	Regarding Claim 15, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 14, and further, Clarke teaches responsive to receiving the second capacitive signal from the second capacitive sensor (Clarke: [0070, previously cited] and [0071, previously cited]).
	Clarke, Webb, and Dremel fails to teach the AV controller is further configured to: send a message to an AV fleet control system associated with an AV fleet.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: send a message to an AV fleet control system associated with an AV fleet (Silver: [0099] "The information may be communicated [sent] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message, mitigating action] to vehicles in the area.").
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
36.	Regarding Claim 16, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 15, and further, Webb teaches receive…a response message indicating a route recommendation for moving the AV to the location with the operable water depth (Webb: [0032] "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action, route recommendation] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
Clarke, Webb and Dremel fails to teach the AV controller is further configured to: receive, from the AV fleet control system, a response message indicating a route recommendation.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: receive, from the AV fleet control system, a response message indicating a route recommendation (Silver: [0122] "Then, at block 1716, the system performs an action in response to the determined adverse weather or road condition. The action may relate to a corrective driving action, a route re-planning action [route recommendation], a modification in a behavior prediction for an object in the environment, providing a notification to another vehicle (such as another vehicle within the vicinity of the vehicle) or a fleet management system [AV fleet control system] or other backend system capable of disseminating information to, or planning or re-planning routes for, other vehicles.").
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
37.	Regarding Claim 17, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 16, and further, Silver teaches the response message is based on second AV water level information, wherein the response message provides information indicating at least one of: a location of a second AV and a water depth level at the location of the second AV; and the second AV water depth information comprising the second AV water depth level, wherein the second AV measures the second AV water depth at the location with the water depth associated with a highest mounted capacitive sensor Silver: [0098] "The indication of water spray, e.g., as detected by the Lidar, radar, camera and/or acoustical sensor(s) may help the planner module of another vehicle to determine whether that vehicle should drive through or around the puddle. Such information [puddle/water depth] may also be shared with other nearby vehicles and/or communicated to a remote assistance system, as discussed below. How the water spay affects obtained sensor data may also be incorporated into the route planning and other system operations."  Note a skilled practitioner would recognize that if the information is communicated and shared with other vehicles, multiple AV can determine the same water depth information as previously cited in Clarke.  Also, note that, if the information is used to plan a route, location would also be shared with the other nearby vehicles.).

Prior Art
38.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Barthel (US 10160454 B2) is directed to detecting the state of the road using two ultrasonic sensors in the wheel arch liner of a vehicle.
Doring (A Novel Approach for Road Surface Wetness Detection with Planar Capacitive Sensors) is directed to detecting the roach surface wetness with capacitive sensors in the wheel arch liner of a vehicle.
Hakeem (US 20180073879 A1) is directed to vehicle navigation and water depth detection, and determining an alternate route if the water depth exceeds a threshold.
Lerner (US 20200130622 A1
Popham (US 10279681 B2) is directed to aiding driver control when the vehicle is wading in a body of water.
Tran (US 20140156126 A1) is directed to having a wading sensor and implementing an alternative or modified vehicle control strategy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663